TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00610-CV
                                        NO. 03-12-00715-CV



                          Nancy C. Perez and Jose A. Perez, Appellants

                                                   v.

                                  Texas Medical Board, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-12-000798, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Nancy C. Perez and Jose A. Perez appeal from orders denying their summary

judgment motion and granting appellee Texas Medical Board’s plea to the jurisdiction and cross-

motion for summary judgment against them. After the Perezes failed to file timely their brief, the

clerk of this Court wrote them advising that their brief was overdue and that if they did not file their

brief or otherwise respond by April 18, 2013, their appeal would be subject to dismissal for want of

prosecution. The April 18 deadline has passed, and the Perezes made no response. Accordingly, we

dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: May 3, 2013




                                              2